Citation Nr: 1454235	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent prior to November 13, 2013 and to a rating in excess of 40 percent thereafter for service-connected bilateral hearing loss.

2. Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1953 to September 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville Tennessee that denied increased evaluations for tinnitus and bilateral hearing loss.

The Board remanded this matter in October 2013 and April 2014 for additional development, which was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to November 13, 2013, the Veteran's bilateral hearing loss was manifested by levels of hearing loss that support the assignment of a 20 percent rating, but not greater.

2. The November 13, 2013 VA audiology examination shows Level IX hearing loss in the right ear and Level VI hearing in the left ear.

3. The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to November 13, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. The criteria for a rating in excess of 40 percent from November 13, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3. The criteria for a rating in excess of 10 percent under the schedular criteria for tinnitus, and for extra-schedular referral, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased disability rating and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the issues on appeal were conducted in June 2011 and November 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate.  The June 2011 examiner did not review the claims file; however, this oversight is not prejudicial to the Veteran because it is the current severity of the disability that is at issue and because the examiner interviewed and examined the Veteran and provided detailed symptomatology of the Veteran's bilateral hearing loss and tinnitus.  The November 2013 examiner reviewed the claims file, interviewed and examined the Veteran, and provided detailed symptomatology of the Veteran's bilateral hearing loss and tinnitus.  Accordingly, the both examination reports are adequate for rating purposes and that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.



II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Hearing Loss

The Veteran's service-connected bilateral hearing loss is assigned a 20 percent disability rating prior to November 13, 2013 and a 40 percent rating thereafter pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, DC 6100.  Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.

The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the pure tone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

Prior to the filing of his claim, the Veteran had an audiology consultation in March 2011.  The Veteran reported a history of bilateral constant high-pitched tinnitus which did not keep him awake at night.  He also reported alleviation of tinnitus while wearing his hearing aids.  Testing yielded the following results with pure tone thresholds, measured in decibels:


500
1000
2000
3000
4000
Right
45
60
75
80
85
Left
35
55
55
65
65

The average decibel loss was 75 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 68 percent in the left ear.  The Board observes that the Veteran has exceptional patterns of hearing loss with the pure tone threshold at each of the four frequencies (1000 Hz-4000Hz) at 55 decibels or more, thus the Board will consider ratings using Tables VI and VIA.  38 C.F.R. 4.86.  Using Table VI, these audiometric test results show the Veteran had Level IX hearing loss in the right ear and Level V hearing in the left ear.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 40 percent rating.  38 C.F.R. 4.85.  The Board also considered Table VIA, but this table shows the right ear at Level VI and left ear at Level IV.  Since these Roman numerals are less than those found under Table VI, Table VIA is not for application.  Id.

During the June 2011 VA examination, the Veteran reported trouble communicating and trouble watching the television.  Testing yielded the following results with pure tone thresholds, measured in decibels:


500
1000
2000
3000
4000
Right
40
60
75
75
90
Left
35
55
55
65
70

The average decibel loss was 75 decibels in the right ear and 61.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 80 percent in the left ear.  The Board observes that the Veteran has exceptional patterns of hearing loss bilaterally thus the Board will consider ratings using Tables VI and VIA.  38 C.F.R. 4.86.  Using either Table VI or VIA, these audiometric test results show the Veteran had Level VI hearing loss in the right ear and Level IV hearing in the left ear.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 20 percent rating.  38 C.F.R. 4.85.

In February 2012, the Veteran reported to VA providers that he thought his hearing had decreased since it was tested last year.  In March 2012, testing yielded the following results with pure tone thresholds, measured in decibels:


500
1000
2000
3000
4000
Right
40
60
75
75
85
Left
35
50
60
65
70

The average decibel loss was 74 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  The Board observes that the Veteran has exceptional patterns of hearing loss in the right ear, thus the Board will consider ratings using Tables VI and VIA.  38 C.F.R. 4.86.  Using Table VI, these audiometric test results show the Veteran had Level VI hearing loss in the right ear and Level V hearing in the left ear.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 20 percent rating.  38 C.F.R. 4.85.  The Board considered Table VIA, but this table also shows the right ear at Level VI.  38 C.F.R. 4.86.

In September 2013, testing yielded the following results with pure tone thresholds, measured in decibels:


500
1000
2000
3000
4000
Right
45
65
70
75
85
Left
45
60
65
65
70

The average decibel loss was 74 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.  The Board observes that the Veteran has exceptional patterns of hearing loss bilaterally, thus the Board will consider ratings using Tables VI and VIA.  38 C.F.R. 4.86.  Using Table VI, these audiometric test results show the Veteran had Level V hearing loss in the right ear and Level IV hearing in the left ear.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 10 percent rating.  38 C.F.R. 4.85.  The Board also considered Table VIA, which provides a Level VI hearing loss in the right ear and Level V in the left ear.  38 C.F.R. 4.86.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 20 percent rating.  38 C.F.R. 4.85.

During the November 2013 examination, the Veteran reported his hearing had gotten progressively worse.  He said he had difficulty hearing, even with his hearing aids, especially in the presence of background noise.  He said he had to ask people to repeat things often and needed visual cues to be able to understand what was said.  Ear-related symptoms were denied except for occasional soreness in his ears, but he believed this was related to wearing his hearing aids.  Testing yielded the following results with pure tone thresholds, measured in decibels:


500
1000
2000
3000
4000
Right
55
60
80
80
95
Left
50
55
65
70
70

The average decibel loss was 79 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 60 percent in the left ear.  The Board observes that the Veteran has exceptional patterns of hearing loss bilaterally.  Using Table VI, these audiometric test results show the Veteran had Level IX hearing loss in the right ear and Level VI hearing in the left ear.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 40 percent rating.  38 C.F.R. 4.85.  The Board also considered Table VIA, but this table shows the right ear at Level VII and left ear at Level V.  38 C.F.R. 4.86.  Since these Roman numerals are less than those found under Table VI, Table VIA is not for application.  Id.

The examiner found that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner stated that many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  However, the Veteran's hearing loss could cause some problems depending on the vocation.  The examiner indicated that he might have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipment (such as intercoms, telephones, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").

The examiner opined that tinnitus might cause difficulty with concentration and may seem to interfere with an individual's ability to hear well.  However, the examiner found that generally, tinnitus does not preclude an individual from obtaining or maintaining employment. 

The Board has considered all of the evidence but finds that it does not support the assignment of disability ratings in excess of those currently assigned for bilateral hearing loss.  The Board acknowledges that the Veteran's audiology testing in March 2011 supports a 40 percent rating; however, this test was prior to the filing of his claim.  Moreover, just three months later, the Veteran's June 2011 VA examination showed Level VI hearing loss in the right ear and Level IV hearing in the left ear, which meets only the criteria for a 20 percent rating, even when considering the criteria for exceptional patterns of hearing loss.  38 C.F.R. § 4.85, Table VII; 38 C.F.R. § 4.86.  The Board acknowledges that hearing test results can vary; however, the audiology tests in March 2012 and September 2013 also weigh against the assignment of a higher rating because, as discussed above, the test results show that the severity of the Veteran's hearing loss supports only the assignment of a 20 percent rating.  Consequently, it appears that the March 2011 audiology results are the anomaly and that when reviewing the evidence as a whole, test results support the currently assigned 20 percent rating.

The Board also finds that a rating in excess of 40 percent is not warranted from November 13, 2013.  Using Table VI, the test results show the Veteran had Level IX hearing loss in the right ear and Level VI hearing in the left ear.  When applied to Table VII, the Veteran's hearing loss meets the criteria for a 40 percent rating but not higher.  38 C.F.R. 4.85.  The Board also considered Table VIA, but this table shows the right ear at Level VII and left ear at Level V.  38 C.F.R. 4.86.  When applied to Table VII, the Veteran's hearing loss meets only the criteria for a 30 percent rating but not higher.  38 C.F.R. 4.86.  Thus, at most, the evidence supports the assignment of a 40 percent disability rating.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss, including his reports of trouble communicating and listening to the television as well as his reports of difficulty hearing, even with his hearing aids, especially in the presence of background noise.  See June 2011 and November 2013 VA examination reports.  The Board finds this evidence credible.  As a general matter, lay statements are considered to be competent evidence when describing what is observed or experienced concerning an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

B. Tinnitus

The Veteran contends that his tinnitus is more severe than contemplated by the 10 percent rating assigned.  Tinnitus is evaluated pursuant to Diagnostic Code 6260, under which tinnitus, unilateral or bilateral, is assigned a 10 percent rating.  38 C.F.R. § 4.87.  Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2014).  The Board notes that the interpretation of pre-June 2003 regulations to limit the rating evaluation for tinnitus to 10 percent regardless of whether the disability was unilateral or bilateral was appealed to the Court, which found that pre-June 2003 Diagnostic Code 6260 required that VA assign dual 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  However, this decision was reversed by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, a 10 percent rating is the maximum schedular rating available for service-connected tinnitus.  The appeal is denied.

III. Extraschedular Ratings

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss and tinnitus are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board finds that the Veteran's complaints, as summarized above, are not particularly unusual with hearing disabilities.  The Veteran is not employed and has not been hospitalized for hearing loss or tinnitus.  Further, the November 2013 examiner found that while his hearing loss and tinnitus disabilities would impact choice of employment, the examiner found that neither would prevent employment.  The Board finds no evidence that the Veteran is unable to work or has had to miss work because of his service-connected disability.  The Board concludes that referral for an extraschedular rating is not warranted.

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss and/or tinnitus render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to November 13, 2013 and to a rating in excess of 40 percent thereafter for service-connected bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


